10F-3 Report CGCM Core Fixed Income Investments 9/1/2010 through 8/31/2011 Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund NCUA Guaranteed Notes 11/3/2010 Barclays 0.03% Credit Agricole 1/13/2011 Banc of America 0.04% Federal Home Loan Bank 4/14/2011 Loop Capital 0.01% Altria 5/2/2011 Goldman Sachs 0.00% Altria 5/3/2011 Goldman Sachs 0.00% Altria 5/3/2011 Banc of America 0.00% CCO Holdings 5/3/2011 UBS Securities 0.02% Altria 5/4/2011 Goldman Sachs 0.00% Altria 5/5/2011 Nomura Securities 0.00% Nordea Bank AB 5/9/2011 Goldman Sachs 0.04% BBVA 5/11/2011 Deutsche Bank 0.05% Caterpillar 5/24/2011 Barclays 0.02% Barrick 5/24/2011 JPMorgan 0.03% Devon Energy 7/5/2011 UBS Securities 0.03% Freddic Mac 7/26/2011 JPMorgan 0.09% Enterprise Products 8/10/2011 Credit Suisse 0.02% Enterprise Products 8/10/2011 Barclays 0.05% Enterprise Products 8/10/2011 JPMorgan 0.00% Enterprise Products 8/10/2011 Barclays 0.04% Baker Hughes 8/10/2011 JPMorgan 0.03% Occidental Petroleum 8/15/2011 JPMorgan 0.03%
